     Case 1:15-cv-07433-LAP Document 1144 Filed 11/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                     Plaintiff,
                                             15 Civ. 7433 (LAP)
-against-
                                                    ORDER
GHISLAINE MAXWELL,

                     Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Plaintiff’s letter dated

November 10, 2020.    (Dkt. no. 1143.).     As to the deadlines for

the next set of motions, pursuant to the Court’s October 2, 2020

Order (dkt. no. 1125) and the Protocol (dkt. no. 1108), the

original parties to this action may file their own objections to

the unsealing of the materials served on Doe 1 no later than

November 12, 2020, as provided by Paragraph 2(f) of the

Protocol.   Any opposition to such an objection shall be filed no

later than November 19, 2020.

     SO ORDERED.

Dated:      New York, New York
            November 11, 2020


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
